ACCEPTED
                                                                                                12-14-00314-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                          10/14/2015 9:51:47 PM
                                                                                                      Pam Estes
                                                                                                         CLERK

               NO. 12-14-00314-CR; 12-14-00315-CR; 12-14-00317-CR;

DANIEL WAYNE MCLEMORE.                      §        IN THE TWELFTH COURT OF
                                                                        FILED IN
Appellant,                                  §                    12th COURT OF APPEALS
                                            §                         TYLER, TEXAS
                                            §                    10/14/2015 9:51:47 PM
VS.                                         §        APPEALS IN AND FOR PAM ESTES
                                            §                             Clerk
                                            §
THE STATE OF TEXAS,                         §
Appellee.                                   §         THE STATE OF TEXAS



       MOTION TO EXTEND TIME TO FILE AMENDED APPELANT BRIEF

      TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW DANIEL WAYNE MCLEMORE, by and through his attorney, Wm.
  Brandon Baade, and makes this MOTION TO EXTEND TIME TO FILE AMENDED
  APPELANT BRIEF:

  1. The deadline for filing the AMENDED APPELANT’s Brief is October 15, 2015.
  2. APPELANT seeks and extension of fifteen (15) days from the date of filing this motion
      or October 30, 2015 to file AMENDED APPELANT’s Brief.
  3. Facts relied on to reasonably explain the need for an extension:
  4. Counsel has been involved in the preparation and presentation of the following cases:
      State of Texas v. Candyce Palmertree, Cause No. 37,858 in the County Court of Wood
      County, Texas;
      State of Texas v. Brandon Scott Cheatum, Cause No. 38,076 in the County Court of
      Wood County, Texas;
      State of Texas v. Chadwick Marsh, Cause No.22,660-2015 in the District Court of
      Wood County, Texas;
      State of Texas v. Charles Smith, Cause No. 38,118 in the District Court of Wood
      County, Texas;
      State of Texas v. J. P. Boyd, Cause No. 22,636-2015 in the District Court of Wood
      County, Texas;
       State of Texas v. Terry Moss, Cause No. 22,426-22015 in the District Court of Wood
       County, Texas;
       State of Texas v. Jermey Eason, Cause No. 21,483-2011 in the District Court of Wood
       County, Texas
           5. APPELANT has been granted one (1) extension of time to file the Amended
       Appellant Brief.

WHEREFORE, DANIEL WAYNE MCLEMORE, by his attorney, Wm. Brandon Baade,
requests the court extend time to file AMENDED APPELANT’s Brief in this case.


                                             RESPECTFULLY SUBMITTED,

                                             Wm. Brandon Baade
                                             522 N Broadway Ave
                                             Tyler, TX 75702
                                             Tel: (903) 526-5867
                                             brandonbaadelaw@gmail.com



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appelant


                             CERTIFICATE OF CONFERENCE

     I certify that I have contacted Tom Burton, Attorney for Appellee, in this case and he is in
agreement with this motion.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellant


                                 CERTIFICATE OF SERVICE
     I, the undersigned, hereby certify that a true and correct copy of the foregoing MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF was served on all counsel of record by
on October 14, 2015.



                                               _______________________________
                                               Wm. Brandon Baade
                                               State Bar No. 00793189
                                               Attorney for Appellant